DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "leg portions" in the third line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6193074 to Baum in view of U.S. Pat. No. 7,128,202 to Balk.
With respect to claim 1, Baum discloses a conveying and sorting apparatus comprising:
a plurality of tilting conveyor units (see numeral 1 in Fig. 1 and col. 1, lines 8-10) arranged in a row in a conveying direction (see numeral 1 in Fig. 1), 
each of the tilting conveyor units supported above a frame (see col. 7, lines 3-4) so as to be swingable left and right (col. 6, lines 51-55)
about a support shaft parallel (see numeral 18 in Fig. 5 and col. 7, lines 26-27) to the conveying direction between a horizontal conveying orientation and a tilted orientation (col. 6, lines 51-55)


Baum does not teach a reflective photoelectric sensor operable to detect a conveyed object passing between the tilting conveyor units adjacent to each other in the conveying direction via a light beam vertically passing through a gap between the tilting conveyor units is arranged, and the photoelectric sensor is attached to a support member supported by the frame and arranged at a position around the support shaft.

Balk teaches a reflective photoelectric sensor (see col. 8, lines 53-54)
operable to detect a conveyed object passing between the tilting conveyor units adjacent to each other in the conveying direction via a light beam 
vertically passing through a gap between the tilting conveyor units is arranged (see col. 8, lines 53-61), and 
the photoelectric sensor is attached to a support member supported by the frame (see col. 8, lines 53-58, the sensor in Balk is ultimately supported by the frame) and 
arranged at a position around the support shaft (the openings are in the carrying panel 21, 22 of each container, the optical sensor of Balk is arranged under the transport path as is the shaft, therefore the Balk sensor is “arranged” as claimed).  It would have been obvious to one having ordinary skill in the art at the time of filing to 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or disclose the very specific positioning of the photoelectric sensor as claimed herein in conjunction with the rest of the claim language.
Claim 2 would be allowable if the 35 U.S.C. 112(b) rejection is overcome.  The allowability would be for the same reasons as set out for claims 3-5 above.
Claim 6 is allowable because the prior art does not teach or disclose the very specific positioning of the photoelectric sensor claimed in conjunction with the rest of the claim language.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651